Citation Nr: 1722546	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-40 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico





THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).





ATTORNEY FOR THE BOARD

J. Smith, Counsel





INTRODUCTION

The Veteran served on active duty from June 1981 to November 1983 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In July 2013, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Board remanded the claim in order to obtain VA treatment records pursuant to the Veteran's request in his October 2009 Notice of Disagreement.  Specifically, the Veteran asked VA to obtain his treatment records from the San Juan VA Medical Center from 1985 to the present, which could show continuous symptoms since discharge.  Records earlier than 2003 were not obtained; it appears from the January 2017 supplemental statement of the case that they were unavailable.  However, contrary to the Board's directives, the Veteran, who is unrepresented, was not notified of their absence and the procedures of 38 C.F.R. § 3.159(e) were not followed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Additionally, the Veteran has not been afforded a VA examination for his claim.  Current records, including a June 2012 VA treatment record for example, show current GERD.  The Veteran is competent to report in-service stomach problems, and his service treatment records offer some support.  In April 1983, the Veteran sought treatment for nausea without vomiting.  He also had intermittent back pain.  The examiner thought the problem was probably of musculoskeletal etiology, but a diagnosis was not rendered.  In August 1983, he sought treatment for stomach problems and was diagnosed with a gastrointestinal virus.  The Board finds that a VA medical opinion should be provided on this claim prior to appellate adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment records from the San Juan VA Medical Center dated from 1983 to 2003.  If these records cannot be obtained, VA's efforts and any resolution determined must be fully documented for the record, and the RO must ensure full compliance with the requirements of 38 C.F.R. § 3.159 (e)(i)-(iv) (2016).  

2.  Schedule the Veteran for a VA examination to address the etiology of his GERD.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  

Following an examination of the Veteran and review of the claims file, the examiner should opine on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current stomach disorder, including GERD, is related to the Veteran's service.  

In doing so, the examiner must address the Veteran's report of in-service stomach problems, as well as the April 1983 and August 1983 service treatment records documenting nausea and other stomach symptomatology.

The rationale for all opinions expressed must be provided.  
3.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




